Mb. Justice Audrey
delivered the opinion of the court.
Joaquín Oronoz Rodón filed a motion in this court for dismissal of the appeal which Susano Montalvo took from a .judgment of the District Court of Aguadilla convicting him of contempt for having disobeyed the judgment of the court rendered in an action between them and Víctor P. Martinez for an injunction to restore the possession of real property. *332He based the said motion on the failure of the appellant to present a statement of the case or bill of exceptions within the lime prescribed by law, to move the lower conrt for an extension of time or to file the transcript of the record in this court within thirty days.
We did not rule on that motion, because we held that the fact that the mover was one of the parties to the suit did not make him a party to the appeal in the contempt proceedings. However, as he has moved for a reconsideration of our refusal and for dismissal of the appeal, it becomes necessary for us to state our reasons therefor in greater detail.
It is true, as the petitioner maintains, that there is a distinction between strictly criminal contempt and what is generally known as civil or constructive contempt. The rule distinguishing one from the other may be synthesized as follows : Civil contempt consists in the failure of a person to do something which the court ordered him to do for the benefit or advantage of another party to the proceedings before the court, while criminal contempt is committed by acts showing disrespect for the court or its proceedings, obstructing the administration of public justice or tending to discredit the court, such as disorderly or insulting conduct in the presence or immediate vicinity of the court, or acts of violence which interrupt its proceedings, as well as disobedience of its orders, interference with property in its custody or misconduct towards its officers. Repalje on Contempts, p. 25. In re Wilson, 17 Pac. Rep., 699; Snow v. Show, 43 Pac. Rep. 621; Gompers v. Buck’s Stove & R. Co., 33 App. Cases, District of Columbia, 564; 9 Cyc., 6.
When the contempt is strictly civil the party injured by. the disobedience is really the adverse party to the suit, who, as such, is interested and has a right to intervene in the result of the contempt. Thus we find in many cases that the parties to the suit are the parties to the contempt proceedings and to the appeal when taken. Hayes v. Fischer, 102 U. S., 122, and cases previously cited.
*333However, all contempts punishable for the disobedience of orders made in an action are not necessarily civil, as occurred in the case of Phillips v. Welch, 11 Nev., 187, cited in Gompers v. Buck’s Stove & R. Co., supra, where a party refused to obey a writ of injunction. In the case at bar the motion for dismissal is not verified, therefore we cannot consider the facts on which it is based to have been proven. By the certificate of the secretary of the lower court accompanying the same we are informed that an appeal was taken from a judgment rendered in that court, but we do not know the nature • of the judgment nor, therefore, whether it is a case of a civil contempt to which we could consider the petitioner a party or of criminal contempt in which he would have no right to intervene, wherefore we are unable to modify our previous decision and the motion to reconsider is overruled.

Reconsideration denied and motion for dismissal overruled.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.